

117 S2928 IS: Election Worker and Polling Place Protection Act
U.S. Senate
2021-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2928IN THE SENATE OF THE UNITED STATESOctober 4, 2021Mr. Ossoff introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 245 of title 18, United States Code, to expand protections for election workers, polling places, and other election infrastructure against threats and violence.1.Short titleThis Act may be cited as the Election Worker and Polling Place Protection Act.2.Federally protected activitiesSection 245 of title 18, United States Code, is amended—(1)in subsection (b)—(A)in the matter preceding paragraph (1), by striking willfully and inserting , or violence, or threat of harm to any person or property, intentionally;(B)in paragraph (1)(A), by inserting , or any agent, contractor, or vendor of a legally authorized election official assisting in the administration of any primary, special, or general election before the semicolon at the end; and(C)in the undesignated matter following paragraph (5), by striking of this section each place it appears and inserting of this subsection; (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and(3)by inserting after subsection (b) the following:(c)(1)Whoever, whether or not acting under color of law, intentionally physically damages or threatens to physically damage any physical property being used as a polling place or tabulation center or other election infrastructure shall be fined under this title, or imprisoned not more than 1 year, or both; and if bodily injury results from the acts committed in violation of this subsection or if such acts include the use, attempted use, or threatened use of a dangerous weapon, explosives, or fire shall be fined under this title, or imprisoned not more than 10 years, or both; and if death results from the acts committed in violation of this subsection or if such acts include kidnapping or an attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexual abuse, or an attempt to kill, shall be fined under this title or imprisoned for any term of years or for life, or both.(2)For purposes of this subsection, de minimus damage or threats of de minimus damage to physical property, such as graffiti, shall not be considered a violation of paragraph (1).(3)In this subsection, the term election infrastructure means any office of an election official, staff, worker, or volunteer or any physical, mechanical, or electrical device, structure, or tangible item used in the process of creating, distributing, voting, returning, counting, tabulating, auditing, storing, or other handling of voter registration or ballot information..